 
 
EXHIBIT 10.1
AMENDMENT NO. 8 TO RECEIVABLES PURCHASE AGREEMENT
 
THIS AMENDMENT NO. 8 TO RECEIVABLES PURCHASE AGREEMENT, dated as of December 14,
2007 (this “Amendment”), is by and among Ralcorp Holdings, Inc., a Missouri
corporation, as Master Servicer (the “Master Servicer”), Ralcorp Receivables
Corporation, a Nevada corporation (together with the Master Servicer, the
“Seller Parties”), Falcon Asset Securitization Company LLC, a Delaware limited
liability company formerly known as Falcon Asset Securitization Corporation
(“Conduit”) and JPMorgan Chase Bank, N.A., successor by merger to Bank One, NA
(Main Office Chicago), individually and as agent (in such capacity,
the “Agent”), and pertains to the Receivables Purchase Agreement dated as of
September 25, 2001 by and among the parties hereto, as heretofore amended (the
“Existing Agreement”).  Unless defined elsewhere herein, capitalized terms used
in this Amendment shall have the meanings assigned to such terms in the Existing
Agreement.
 
PRELIMINARY STATEMENT


 
    The parties wish to amend the Existing Agreement as hereinafter set forth.

 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1.           Amendments.
 
1.1.  Clause (v) of the definition of “Eligible Receivable” is hereby amended to
delete “31 days” where it appears and to substitute in lieu thereof “36 days.”
 
1.2.  The definition of “Liquidity Termination Date” in the Existing Agreement
is hereby amended and restated in its entirety to read as follows:
 
 “Liquidity Termination Date” means October 16, 2008.
 
2.           Representations.  In order to induce the Agent and the Purchasers
to agree to this Amendment, each Seller Party hereby makes as of the date hereof
each of the representations and warranties contained in Section 5.1 of the
Existing Agreement.
 
3.           Conditions Precedent.   This Amendment shall become effective as of
the date hereof upon receipt by the Agent of (a) counterparts hereof duly
executed by each of the parties hereto, and (b) an amendment fee in immediately
available funds in the amount specified in that certain letter agreement of even
date herewith by and between the Seller and the Agent.
 
4.           Miscellaneous.
 
4.1.           CHOICE OF LAW.
 
  THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.
 
4.2.           Binding Effect.  This Amendment shall be binding upon and inure
to the benefit of the parties and their respective successors and permitted
assigns (including any trustee in bankruptcy and the Agent).
 
4.3.           Counterparts; Severability.  This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which, taken together, shall constitute one and the same
agreement.  Any provisions of this Amendment which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
 
<Signature Pages Follow>
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date hereof.
 
RALCORP HOLDINGS, INC., as Master Servicer




By:                    /s/ Scott
Monette                                           
Name:                    Scott Monette
Title:                      Corporate Vice President and Treasurer




RALCORP RECEIVABLES CORPORATION




By:                    /s/ Scott Monette                  
Name:                   Scott Monette
Title:                     President
 
 
 
 
 
 
 

 




 
2
 
 

--------------------------------------------------------------------------------

 


 
 
 
 
 

 


JPMORGAN CHASE BANK, N.A., individually and as Agent




By:            /s/ Ronald J. Atkins                    
Title:        Executive Director






FALCON ASSET SECURITIZATION COMPANY LLC


By:  JPMorgan Chase Bank, N.A., its attorney-in-fact




By:            /s/ Ronald J. Atkins                    
Title:        Executive Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
3
 
 

--------------------------------------------------------------------------------

 

